t c summary opinion united_states tax_court john f kyne petitioner v commissioner of internal revenue respondent docket no 18227-08s filed date john f kyne pro_se robert w mopsick for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the tax_year the issues for decision are whether petitioner is entitled to deduct medical and dental expenses of dollar_figure whether petitioner is entitled to deduct charitable_contributions in excess of those respondent allowed and whether petitioner is entitled to deduct miscellaneous itemized expenses in excess of those respondent allowed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in new jersey at the time he filed his petition during petitioner worked as a corporate field sales representative for thomson west publishing thomson west selling legal research materials to corporate legal departments in new jersey and pennsylvania thomson west’s corporate field sales representatives were required to work from their home-based offices and were reimbursed up to dollar_figure per month for monthly operating_expenses and up to dollar_figure per day for hotels meals and transportation_expenses the record does not reflect the extent if any to which petitioner was reimbursed by thomson west petitioner timely filed a form_1040 u s individual_income_tax_return in which he claimed a medical and dental expense deduction of dollar_figure a charitable_contribution_deduction of dollar_figure and miscellaneous_itemized_deductions of dollar_figure the miscellaneous_itemized_deductions consisted of dollar_figure for vehicle expenses dollar_figure for parking fees and tolls dollar_figure for unspecified business_expenses dollar_figure for meal and entertainment_expenses dollar_figure for job search expenses and dollar_figure for tax preparation fees upon examination of the return respondent determined that petitioner had failed to substantiate most of these deductions on this basis respondent disallowed the entire medical and dental expense deduction dollar_figure of the charitable_contribution_deduction and dollar_figure of the miscellaneous_itemized_deductions at trial respondent conceded a dollar_figure employee_business_expense deduction consisting of dollar_figure for vehicle expenses dollar_figure for parking fees and tolls dollar_figure for home_office expenses and dollar_figure for telephone expenses discussion deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to any claimed deduction rule a 503_us_79 taxpayers must maintain records sufficient to allow the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of each item they claim as a deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir i medical and dental expenses sec_213 permits a deduction for a taxpayer’s medical and dental expenses that were paid and not compensated for by insurance to the extent the expenses exceed percent of the taxpayer’s adjusted_gross_income to substantiate these expenses the taxpayer must furnish the name and address of each payee and the date and amount of each payment sec_1_213-1 income_tax regs if requested by the commissioner the taxpayer must also furnish a statement or itemized invoice identifying the patient the type of service rendered and the specific purpose of the expense id petitioner has not adequately substantiated his claimed expenses he submitted only a self-prepared summary of his monthly medical and dental expenses medical expense summary the medical expense summary names three of his four doctors however it does not provide the address of any payee or the date and amount of each payment petitioner also failed to furnish any statements or invoices from his doctors when a taxpayer establishes that deductible expenses were incurred but fails to substantiate the exact amounts we generally may estimate the amounts allowable if sufficient evidence exists to provide a rational basis for the estimate 39_f2d_540 2d cir 85_tc_731 petitioner has not provided a rational basis for an estimate because his medical expense summary is not credible it states petitioner’s total expenses were dollar_figure and thereby conflicts with the amount claimed on the return no explanation is given for this discrepancy in fact petitioner has not offered any evidence to corroborate any of the figures on the medical expense summary or on the return we are not required to accept petitioner’s self- serving and inconsistent statements accordingly we hold that petitioner is not entitled to any deduction for medical and dental expenses ii charitable_contributions sec_170 allows as a deduction any charitable_contribution verified under regulations prescribed by the secretary for each contribution the regulations generally require a taxpayer to maintain a canceled check a receipt from the donee or another reliable written record sec_1 170a- a income_tax regs factors to consider in assessing reliability include whether the record was made contemporaneously with the contribution and whether the taxpayer kept regular records of contributions sec_1_170a-13 income_tax regs additionally any charitable_contribution of dollar_figure or more must be further substantiated by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 in support of his claimed deduction petitioner provided a self-prepared list of his charitable_contributions debit card statements and a canceled check for dollar_figure to the memorial sloan- kettering cancer center the statements listed donations of dollar_figure and dollar_figure to the red cross while the canceled check constitutes adequate substantiation of the contribution under certain circumstances the statements and list do not we do not find petitioner’s list to be a reliable written record there is no evidence in the record that indicates the list was prepared contemporaneously or that petitioner routinely kept records of his contributions furthermore we question the accuracy of the list because petitioner declared his total charitable_contributions to be different amounts on three different occasions petitioner first claimed a deduction of dollar_figure on his return but admitted at trial that this figure was inaccurate my accountant who was doing my taxes unfortunately got a little creative and unfortunately i went along with him petitioner subsequently provided respondent with a list of contributions which states the total amount as dollar_figure however petitioner’s own testimony contradicts this figure as well petitioner testified that he made charitable_contributions of only dollar_figure accordingly we sustain respondent’s disallowance of all but dollar_figure of petitioner’s dollar_figure claimed charitable_contribution_deduction iii miscellaneous_itemized_deductions sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year a taxpayer’s personal or living_expenses are not deductible sec_262 petitioner claimed dollar_figure of miscellaneous_itemized_deductions for vehicle expenses parking fees and tolls unspecified business_expenses meal and entertainment_expenses job search expenses and tax preparation expenses on audit respondent allowed dollar_figure of these deductions but did not specify which items were specifically disallowed a vehicle expenses sec_274 prohibits us from making estimating a taxpayer’s travel entertainment gift and listed_property eg automobiles and other_property used for transportation_expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to deduct these expenses the taxpayer must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of the expense b the time and place the expense was incurred c the business_purpose of the expense and d in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred sec_274 substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date the commissioner may establish mileage allowances deemed to substantiate the amount of listed_property expenses sec_1 j income_tax regs however the taxpayer is still required to substantiate the remaining elements of time place and business_purpose id see revproc_2004_64 sec 2004_2_cb_898 in the specific mileage_allowance wa sec_40 cents a mile for the first months and cents for the last months revproc_2004_64 sec_5 c b pincite as modified by announcement 2005_2_cb_714 petitioner claimed a vehicle expense deduction of dollar_figure on his return however his expense summary reported a vehicle expense of only dollar_figure based on the mileage allowances in effect for in support of that calculation petitioner submitted a log of his daily business travel for each entry the log usually indicated the city petitioner visited the person he met the company for whom that person worked and the distance petitioner drove while the log establishes the time and place of petitioner’s vehicle expenses it does not provide the business_purpose of the expenses and therefore does not satisfy the strict substantiation requirements of sec_274 petitioner is entitled only to the dollar_figure of vehicle expenses respondent conceded b parking fees and tolls a taxpayer using the mileage_allowance may also deduct parking fees and tolls revproc_2004_64 sec_5 c b pincite petitioner claimed a dollar_figure deduction for parking fees and tolls however his expense summary reported that he spent dollar_figure and he did not present any evidence that his expenses exceeded the dollar_figure respondent conceded any excess is disallowed c unspecified business_expenses petitioner claimed unspecified business_expenses of dollar_figure petitioner’s expense summary states that he spent dollar_figure for telephone service dollar_figure for rent dollar_figure for monthly internet service dollar_figure for utilities and dollar_figure for business_expenses the record indicates that petitioner’s claimed business_expenses comprised office supplies gifts to prospective clients subscriptions to newspapers and magazines copying postage tolls discussed supra and meals and entertainment_expenses discussed infra petitioner did not explain how he computed the dollar_figure figure he claimed as a deduction on his return petitioner submitted a summary of his telephone expenses which indicated that he spent dollar_figure for cellular telephone service from cingular dollar_figure business telephone service from verizon and dollar_figure business telephone service from quest petitioner documented only dollar_figure of payments to verizon he did not substantiate any payments to quest or cingular cellular telephones are included in the definition of listed_property sec_280f and are subject_to the strict substantiation requirements of sec_274 we therefore would not include petitioner’s cellular telephone expenses in an estimate of his telephone expenses in addition any expense for basic local_telephone_service with respect to the first telephone line to a residence is treated as a nondeductible personal_expense sec_262 however any estimate is unnecessary because respondent has conceded an amount greater than the purported payments to verizon and quest petitioner is not entitled to a deduction greater than that amount petitioner also provided canceled checks which substantiated payments of dollar_figure for rent and dollar_figure for utilities in he did not present any documentation of his internet expenses sec_280a permits the deduction of expenses allocable to a portion of a dwelling_unit that is used exclusively and on a regular basis as either the principal_place_of_business for the taxpayer’s trade_or_business or a place of business that is used by clients or customers in meeting or dealing with the taxpayer in the normal course of the taxpayer’s trade_or_business petitioner failed to establish what portion of the house was used as a home_office accordingly he is not entitled to a home_office deduction greater than the dollar_figure respondent allowed petitioner submitted debit card statements in support of his expenses for business_gifts office supplies newspaper and magazine subscriptions copying and postage those statements contradict his expense summaries and establish that he did not incur dollar_figure in business_expenses the highlighted entries in the statements add up to far less than that amount even with the inclusion of charges for meals entertainment and tolls in addition petitioner reported several newspaper and magazine subscriptions on his business_expense summary but the statements evidence only a single subscription to the star ledger as to petitioner’s gift_expenses the statements do not meet the substantiation requirements under sec_274 because they do not provide a description of the gift the business_purpose of the gift and the recipient’s business relationship to petitioner see sec_1_274-5t temporary income_tax regs fed reg date while we believe that petitioner did incur some expenses for office supplies we note that petitioner was entitled to partial reimbursement from his employer of up to dollar_figure per month for his monthly operating_expenses petitioner has not presented any evidence that these expenses exceeded that amount for these reasons petitioner is not entitled to a deduction for his unspecified business_expenses greater than the amounts respondent conceded for telephone and home_office expenses d meals and entertainment on his return petitioner claimed he incurred meals and entertainment_expenses of dollar_figure giving rise to a dollar_figure deduction sec_274 requires a taxpayer to substantiate the amount time place and business_purpose of these expenses and the business relationship to the persons entertained in addition to his debit card statements petitioner provided a calendar which indicated the person he met the restaurant at which they ate and how much he spent we find the calendar to be wholly unreliable petitioner routinely recorded amounts much greater than the amounts actually charged on his debit card lacking credible documentation of his expenses petitioner has thus failed to substantiate any of his meals and entertainment_expenses under sec_274 e job search expenses job search expenses are deductible under sec_162 so long as the search is for employment in the same trade_or_business as that in which the taxpayer is currently engaged or if the taxpayer is unemployed that in which he was most recently engaged see 54_tc_374 expenses for a search in a different type of trade_or_business are not deductible see 20_tc_511 petitioner claimed dollar_figure of job search expenses on his return his debit card statements included highlighted entries for fax services and internet access but he has not produced any evidence that these related to a job search or that such a search was in the same trade_or_business as that in which he is or was currently engaged furthermore his expense summary lists his job search expenses as dollar_figure and thus indicates he did not incur the amount claimed on his return which is therefore disallowed f tax preparation expenses petitioner testified that he relied on an accountant in preparing his return but he has provided no evidence to corroborate that testimony neither his expense summaries nor his debit card statements contain any entries for tax_return preparation expenses we cannot verify petitioner’s testimony from his form_1040 because the page that would contain the return preparer’s signature was omitted petitioner is therefore not entitled to a deduction for his tax preparation expenses g conclusion petitioner has not substantiated any expenses in excess of the dollar_figure respondent allowed on audit accordingly we uphold respondent’s determination regarding petitioner’s miscellaneous_itemized_deductions to reflect the foregoing decision will be entered for respondent
